Title: From Benjamin Franklin to the Duc de la Vrillière, [4 September 1772]
From: Franklin, Benjamin
To: La Vrillière, Louis-Phélypeaux, duc de


[September 4, 1772]
It was with the greatest Pleasure I received the Information your Grace has condescended to give me of my Nomination by the King to fill a Vacancy in the Academy of Sciences as Associé etranger. I have a high Sense of the great Honour thereby conferr’d on me, and beg that my grateful Acknowledgments may be presented to his Majesty. With the greatest Respect I have the Honour to be &c.
 
Endorsed: M. Garnier Translation of my Letter to the Duc de la Vrilliere
